DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The amendment filed 01/25/2021 have been entered and considered.
Claims 1-14 have been cancelled.
Claims 15-32 have been added.
Claims 15-32 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-18, 22-24, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Davis Mollhagen (“Mollhagen” hereinafter,U.S. Publication No. 2006/0112904 A1) in view of Ku et al (“Ku” hereinafter, U.S. Publication No. 2006/0067456 A1).
As per claim 15, Mollhagen teaches apparatus for raising livestock (system in abstract) comprising: a first confinement pen in which a group of the livestock are contained (figure 1, the livestock moving system 10 connects the entrance passageway of a livestock confinement and the exit chutes to a remote location); an alleyway for transferring the group of livestock between the confinement pen and a remote location in a direction of travel there between (alleyway 12, paragraph [0032]); the alleyway having a width such that the livestock can pass at least two abreast and can turn to move in an opposite direction against the direction of travel (as shown in figure 1, the alleyway has a width of allowing two abreast and a livestock may turn and move in an opposite direction if happens); the alleyway having at least one doorway which can be opened and closed through which the livestock pass to enter or depart the alleyway (there is at least two gates 102A and 102B at the exit chute). 
Mollhagen teaches a system for moving livestock from one location to another. Although it was not explicitly stated in the disclosure, it is understood that it is an inherency that the owner of the livestock would like to keep track of the livestock count for inventory purpose. Mollhagen does not teach “a camera mounted at the alleyway to obtain images of a portion of the alleyway including any livestock in the alleyway; and a processor for analyzing the images, the processor being arranged to generate a detected number of livestock in the group which have moved through the alleyway when the group has completed the movement from the confinement pen to 
Ku teaches a people counting system for counting a number of people or other moving objects entering or leaving a space has a camera which provides an image of an entrance to the space. A data processor identifies moving objects in the image. The data processor is configured to count people or other objects which enter or leave an area within the image for two or more segments of a boundary of the area (abstract, figure 3-4)
Mollhagen and Ku are combinable because they both teach tracking and monitoring moving objects from one place to another.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mollhagen in light of Ku’s teaching to mount a camera at the alleyway to obtain images of a portion of the alleyway including any livestock that enter/leave the moving system 10, and using a data processor to identify the livestock and keep an accurate count of the livestock traveling in both directions, and use the count for inventory purpose.
One would be motivated to do so because it would allow Mollhagen to automatically tracking the count of the livestock during moving without additional manual labor.
As per claim 16, Ku teaches the camera only capture a portion of the space between the entrance and the shop (as shown in figures 1 and 3).
As per claim 17, Ku in figure 3 teaches the camera cover full width of the entrance from side 30B to 30D (paragraph [0048]). 

As per claim 22, as explained above, the count may be used for inventory purpose in the business of livestock.
As per claim 23, as shown in figure 3, the width of the alleyway is big enough for the livestock to turn and travel in opposite direction.
As per claim 24, as shown in figure 1 in Ku, the camera is mounted above at a ceiling location.
As per claim 27, as explained above, Ku teaches counting the people entering and leaving and provide a final count after subtraction between entering and leaving.
As per claim 31, see virtual count lines 30A and 30C.
As per claim 32, as explained above, Ku’s system counts entering as adding one and leaving as subtracting one.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mollhagen and Ku and further in view of Pratt (U.S. Publication No. 2006/0201432 A1).
As per claim 19, as explained above, the combination of Mollhagen and Ku teaches a system for moving livestock from one location to another. Mollhagen does not explicitly teach a confinement pen for livestock before entering the moving system 10 include one or more feeding system.
Pratt teaches a system for tracking and managing animals, which includes a feed pen 96, a ship pen 102 with a scale station 117 in between.

At the time of the invention, one would be motivated to modify Mollhagen in light of Pratt’s teaching to include a feed pen in the confinement pen before moving the livestock through alleyway before transporting because when the size of the livestock is big, it takes time to move the livestock through the alleyway, and having a feed pen will keep the livestock fed and calm.
As per claim 20, it is understood in the art that transporting livestock requires trucks, which are the claimed “transport containers”.

Claim 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mollhagen and Ku in view of common knowledge in the art.
As per claim 25, the combination of Mollhagen and Ku teaches using a camera for capturing livestock image data and count the livestock in both directions. Although Ku does not explicitly teach the camera is removable and communicates wirelessly, it is a common knowledge in the art that a portable camera with a wireless communication chip embedded is widely used (a smart device, ie. iphone), such camera can be used in Mollhagen and Ku to be moved to another mount at another pen when the Mollhagen’s system is moved.
As per claim 28, the combination of Mollhagen and Ku does not explicitly teach of setting an alarm when a predetermined number if reached. Nonetheless, it is common knowledge in the art, if there is maximum capability for a place, such a shop in Ku, an alarm may be set to notify the user when the counter reaches the maximum capability number. The examiner notes the practice of having a computer processor to set an alarm to notify the user when a number is reached is a common practice. An official notice is taken herein.
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mollhagen and Ku and further in view of Jiang et al (“Jiang” hereinafter, U.S.P.N. 7,447,334 B1).
As per claim 26, the combination of Mollhagen and Ku does not explicitly teach distinguishing human from the livestock.
Jiang teaches a system to distinguish human from animal, ie. horse, by distinguishing human motion from animal motion (abstract).
Jiang, Mollhagen and Ku are combinable because they are from the same field of endeavor, object tracking.
At the time of the invention, one would be motivated to modify Mollhagen and Ku in light of Jiang’s teaching to distinguish human from animal because it would provide a more accurate count of the livestock when the human is distinguished from the animals.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mollhagen and Ku and further in view of Liang et al (“Liang” hereinafter, U.S. Publication No. 2004/0141636 A1).
As per claim 30, the combination of Mollhagen and Ku does not explicitly teach wherein the system follows the position of a particular animal which is selected in a first image and then tracked throughout its movement through the system so that is not necessary to individually identify the animal by tags or numbers or other identifying marks. 
Liang teaches a system for identifying the shape and location of the desired animal in one frame, then tracking the desired animal throughout the video frames through body contour segmentation, contour segment classification and relaxation labeling and etc (abstract and paragraph [0012]-[0013]).
Mollhagen and Liang are combinable because they are from the same field of endeavor, ie. animal management.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Mollhagen in light of Liang’s teaching to tracking animal of interest in the video frames because it allows the user to observe the movement of the animal without physically checking the identification tag of the animal.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/            Primary Examiner, Art Unit 2667